                                                            RECEIVED
            Case: 1:20-cv-06030 Document #: 1 Filed: 10/09/20 Page 1 of 8 PageID #:1
            FY
      -XGJH0DU\05RZODQG
0DJLVWUDWH-XGJH6KHLOD0)LQQHJDQ                                DB
                                                                   10/9/2020
                                                                              . BRUTO N
                                                                 THOMA.SDG  IS TRICT COUR
                                                                                          T
                                                              CLER K , U .S
Case: 1:20-cv-06030 Document #: 1 Filed: 10/09/20 Page 2 of 8 PageID #:2
Case: 1:20-cv-06030 Document #: 1 Filed: 10/09/20 Page 3 of 8 PageID #:3
Case: 1:20-cv-06030 Document #: 1 Filed: 10/09/20 Page 4 of 8 PageID #:4
Case: 1:20-cv-06030 Document #: 1 Filed: 10/09/20 Page 5 of 8 PageID #:5
Case: 1:20-cv-06030 Document #: 1 Filed: 10/09/20 Page 6 of 8 PageID #:6
Case: 1:20-cv-06030 Document #: 1 Filed: 10/09/20 Page 7 of 8 PageID #:7
Case: 1:20-cv-06030 Document #: 1 Filed: 10/09/20 Page 8 of 8 PageID #:8
